       Case 9:18-cv-00163-DWM Document 95 Filed 04/17/20 Page 1 of 14



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION


 HIGH COUNTRY PAVING, INC.,                         CV 18–163–M–DWM

                      Plaintiff,

        vs.                                                OPINION
                                                          and ORDER
 UNITED FIRE & CASUALTY CO.,

                      Defendant.


      This is a bad faith action arising out of a fatal accident involving a vehicle

owned by Plaintiff High Country Paving and insured by Defendant United Fire and

Casualty Company. United Fire ultimately settled with the third-party victims of

the accident for policy limits of $3 million without securing a release for High

Country. Then, High Country settled with the third parties for an additional $1.275

million of its own money. High Country sued United Fire, alleging bad faith

related to the settlement (Count 1) and breach of contract for failing to pay

comprehensive general liability (“CGL”) coverage (Count 2). (Doc. 21.)

      This case has a complex procedural history, including litigation across three

different courts. The case was removed to this Court in September 2018. (Doc. 1.)

On May 9, 2019, this Court certified a question to the Montana Supreme Court

regarding United Fire’s duty to obtain a release prior to paying policy limits. (Doc.

                                          1
       Case 9:18-cv-00163-DWM Document 95 Filed 04/17/20 Page 2 of 14



27.) That question was answered on December 31, 2019. (See Doc. 88.) In the

meantime, each party sought to compel disclosure of materials identified in the

other’s privilege log. (Docs. 31, 35.) They also sought summary judgment.

(Docs. 39, 48.) On November 4, 2019, this Court granted both motions to compel.

(Doc. 77.) High Country sought immediate relief by scurrying to the Ninth Circuit

Court of Appeals through a petition for writ of mandamus. (Doc. 83.) Although

the case was stayed pending the resolution of that writ, (see Doc. 87), the Court

ruled on the pending summary judgment motions, determining that genuine factual

disputes remained regarding High Country’s bad faith claim (Count 1) but ruling in

High Country’s favor on its contract claim (Count 2), (Doc. 89). On April 2, 2020,

the Ninth Circuit Court of Appeals denied High Country’s petition for a writ of

mandamus. (Doc. 92.) The case is set for trial on October 19, 2020. (Doc. 94.)

      High Country seeks to exclude certain testimony and opinions of United

Fire’s hybrid and retained experts. (Doc. 69.) That motion is granted in part and

denied in part. The complete factual background for the case is outlined in the

Court’s Certification Order. (See Doc. 27.)

                                LEGAL STANDARDS

I.    Disclosure Obligations

      Parties are required to make their expert disclosures at the time and in the

manner ordered by the Court. Goodman v. Staples The Office Superstore, LLC,

                                         2
        Case 9:18-cv-00163-DWM Document 95 Filed 04/17/20 Page 3 of 14



644 F.3d 817, 827 (9th Cir. 2011). If a party fails to properly disclose this

information, it cannot use the non-disclosed information at trial “unless the failure

was substantially justified or is harmless.” Fed. R. Civ. P. 37(c)(1); Yeti by Molly,

Ltd. v. Deckers Outdoor Corp., 259 F.3d 1101, 1106 (9th Cir. 2001). The parties

here were reminded of this potential sanction in the Scheduling Order, which

states: “An inadequate report or disclosure may result in exclusion of the expert’s

opinions at trial even though the expert has been deposed.” (Doc. 22 at ¶ 9(c).)

       Rule 26(a)(2) provides for disclosures by two types of expert: those retained

or specially employed to give expert testimony in a case and those who are not

retained or specially employed, but who nonetheless may provide expert

testimony, also known as “hybrid experts.” An expert who falls into the first

category is required to provide an expert report. Fed. R. Civ. P. 26(a)(2)(B). An

expert who falls into the second category, however, need only provide disclosures

stating both “the subject matter on which the witness is expected to present

evidence under Federal Rule of Evidence 702, 703, or 705[] and . . . a summary of

the facts and opinions to which the witness is expected to testify.” Fed. R. Civ. P.

26(a)(2)(C)(i), (ii).

II.    Rule 702 and Daubert

       Admissibility of expert opinion is governed by Federal Rule of Evidence

702, which provides:

                                          3
       Case 9:18-cv-00163-DWM Document 95 Filed 04/17/20 Page 4 of 14



      A witness who is qualified as an expert by knowledge, skill,
      experience, training, or education may testify in the form of an
      opinion or otherwise if:
         (a) the expert’s scientific, technical, or other specialized
         knowledge will help the trier of fact to understand the evidence or
         to determine a fact in issue;
         (b) the testimony is based on sufficient facts or data;
         (c) the testimony is the product of reliable principles and methods;
         and
         (d) the expert has reliably applied the principles and methods to the
         facts of the case.

In its gatekeeping role, the court must determine that the proffered opinions are

both relevant and reliable. Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579,

595 (1993). Expert opinions are relevant if they “logically advance a material

aspect of the party’s case” and reliable if they are the product of sound methods

and principles. Estate of Barabin v. AstenJohnson, Inc., 740 F.3d 457, 463 (9th

Cir. 2014) (en banc) (internal quotation marks omitted). The focus is on the

expert’s process, not the correctness of the conclusions. Daubert, 509 U.S. at 595.

Courts have broad discretion in determining how to assess an expert’s reliability.

Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137, 152 (1999).

                                     ANALYSIS
      On June 17, 2019, United Fire disclosed four hybrid witnesses: Guy Rogers,

Jon Wilson, Katie (Katherine) Huso, and Nick Pagnotta. (Doc. 70-1.) That

disclosure also includes a serial list of “Additional Hybrid Witnesses,” including:

A. Clifford Edwards, Christopher Edwards, John Edwards, Mary Farjadi, Neal

                                          4
       Case 9:18-cv-00163-DWM Document 95 Filed 04/17/20 Page 5 of 14



Scharmer, and “other representatives of United Fire” who may have formed

relevant opinions. (Id. at 19–20.) On October 1, 2019, United Fire disclosed its

retained expert, Gary Zadick. (Doc. 70-2.) According to the disclosures, these

individuals are expected to opine in two areas: United Fire’s duty to its insured and

the value of the third-party claims against High Country. In light of the Montana

Supreme Court’s answer to the certified question, (Doc. 88), and this Court’s

ruling on summary judgment, (Doc. 89), the sole question remaining for trial is

whether “the reasonable settlement value of this case exceeded $3 million,” (id. at

3). As a preface to considering High Country’s arguments, it is important to note

that the methods described are precisely what lawyers, adjusters, and insurance

carriers do every day in personal injury cases. Indeed, the very premise of High

Country’s case is the valuation dispute of different lawyers and adjusters.

I.    Guy Rogers

      Guy Rogers is a licensed Montana attorney with extensive experience in the

area of civil litigation defense. (See Doc. 70-1 at 2−3.) United Fire anticipates he

will provide opinions in three subject areas, only one of which is still at issue:

“Whether the reasonable settlement value of the claims against High Country

exceeded policy limits.” (Id. at 4.) High Country unpersuasively seeks to exclude

this opinion on the ground that it is not reliable and lacks a sufficient foundation.



                                           5
       Case 9:18-cv-00163-DWM Document 95 Filed 04/17/20 Page 6 of 14



      High Country argues that Mr. Rogers’ approach to claim valuation does not

meet the requirements of Daubert because it is “not a scientific or precise

exercise.” (Doc. 70 at 16.) United Fire, on the other hand, argues that Daubert

does not apply to non-scientific expert testimony. Neither party is entirely correct.

While the rigid factors relevant to a scientific opinion need not be adhered to,

courts are required “to make some kind of reliability determination to fulfill [their]

gatekeeping function.” Hangarter v. Provident Life & Acc. Ins. Co., 373 F.3d 998,

1018 (9th Cir. 2004) (internal quotation marks omitted). Here, the factual basis for

Mr. Rogers’ valuation opinion is stated as:

      Mr. Rogers has also been involved in defending numerous personal
      injury and wrongful death cases, and has defended and tried cases
      against the Edwards Law Firm. He is familiar with the types of
      damages that can be recovered in such actions, as well as the types of
      damages claimed and experts routinely retained by the Edwards Law
      Firm and other top-tier plaintiffs’ firms in personal injury and wrongful
      death cases. Mr. Rogers has also been the mediator in numerous
      personal injury and wrongful death cases. Based on the information
      provided to him by Mr. Scharmer, and his knowledge and experience,
      Mr. Rogers was of the opinion that it was reasonably clear that High
      Country’s liability to Mr. Edwards’ clients was in excess of $3,000,000.

(Doc. 70-1 at 9.) He further explained in his deposition that a number of factors go

into the “hopper” when valuing a wrongful death case, such as existing jury

verdicts, venue, and prior experience in the field, (Doc. 66-15 at 4); as well as who

the plaintiff is, the injuries that were sustained, and the plaintiff’s family situation,

(id. at 6). While Mr. Rogers conceded that it would not be possible to provide a

                                            6
       Case 9:18-cv-00163-DWM Document 95 Filed 04/17/20 Page 7 of 14



“precise dollar amount” and “no one has a crystal ball,” he consistently explains

his process for determining a reasonable settlement range. (See id. at 4.) The

soundness of Mr. Rogers’ methodology is supported by the Montana Supreme

Court’s discussion in Gibson v. W. Fire Ins. Co., 682 P.2d 725, 735−36 (Mont.

1984), 1 which shows the process lawyers engage in when assessing case values.

      High Country further argues that the uncertainties surrounding the value of

general damages make it an improper area for expert testimony. This argument

highlights the unique procedural posture of the case. Unlike a usual case involving

general damages, the jury here will not be determining the actual value of the third-

party claims, but the reasonableness of an insurance company’s valuation of a case.

As a result, the jury will need information about both what United Fire knew

(facts) and how it made its decision based on those facts (opinions). Cf. id.

(permitting expert legal testimony regarding the value of the underlying settlement

in an insurance bad faith case to aid the jury in deciding whether the insurance

company acted reasonably). Contrary to High Country’s characterization, Mr.

Rogers’ approach is not an “amorphous thought experiment,” (Doc. 70 at 16), but a

sufficiently reliable practice to be presented to a jury. Moreover, the fact that no



1
  High Country tries to raise an Erie challenge to United Fire’s reliance on this
Montana case. (See Doc. 85 at 4−6.) While Gibson speaks to the unique question
of case valuation in the insurance context, it is not cited as binding on this Court’s
interpretation or application of federal procedural rules.
                                           7
       Case 9:18-cv-00163-DWM Document 95 Filed 04/17/20 Page 8 of 14



one can accurately predict jury verdicts only further supports the importance of

expert testimony in this field. See Fed. R. Evid. 702(a). The expert testimony

offered by Mr. Rogers speaks to how an insurer values a particular case in certain

circumstances. Simply saying that case valuation is impossible does not help a

jury answer that question.

      High Country further challenges the foundation of Mr. Rogers’ testimony,

arguing that his opinions are based on a single, 45-minute phone call with Neal

Scharmer. (Doc. 70 at 19.) High Country’s brief shows that neither United Fire,

nor Mr. Rogers, have attempted to obfuscate the basis of his knowledge or the

limits of his factual review. As argued by United Fire, his brief review of the case

is ripe for cross-examination; as is High Country’s contention that Mr. Rogers did

not follow his own methodology. Mr. Rogers is permitted to testify as a hybrid

witness consistent with his expert disclosure.

II.   Jon Wilson

      Jon Wilson, like Rogers, is a licensed Montana attorney with extensive

experience in insurance coverage and civil defense litigation. (Doc. 70-1 at 10.)

He is expected to testify to the same general subject matters as Mr. Rogers. (Id. at

11.) According to High Country, Mr. Wilson does not have any firsthand

knowledge of the case because he “never spoke to anyone at United Fire and never




                                          8
       Case 9:18-cv-00163-DWM Document 95 Filed 04/17/20 Page 9 of 14



offered any advice.” (Doc. 70 at 21.) High Country further argues that Mr.

Wilson’s opinions merely bolster, or vouch for, those offered by Mr. Rogers.

      Mr. Wilson’s testimony presents a close question. The record in this case

indicates that Mr. Wilson was not himself directly involved in United Fire’s case

valuation, but was rather part of Mr. Rogers’ valuation methodology. After he was

approached by United Fire, Mr. Rogers consulted with Mr. Wilson. The question

then is whether the opinions formed and shared by Mr. Wilson during that

consultation can be considered opinions formed “during the course of treatment.”

See Goodman, 644 F.3d at 826 (discussing the boundaries under Rule 26(a)(2)(C)

for a treating physician). The answer is a cautioned yes.

      Mr. Wilson’s disclosure shows that he formed his own contemporaneous

opinion about the value of the underlying case based on the information provided

by Mr. Rogers. See Tarter v. Throne Law Office, P.C., 2019 WL 609337, at *3 (D.

Mont. Feb. 13, 2019) (“[W]hen an expert is to offer testimony limited to his or her

percipient knowledge i.e. knowledge and opinions formed at the time an earlier

evaluation or report was made, the expert is treated as a non-retained expert[.]”).

There is no indication that he offered an opinion or authored a report after the fact.

Accordingly, Mr. Wilson is permitted to testify to the opinion he formed at that

time and its factual basis. That said, he is prohibited from framing his testimony in




                                          9
       Case 9:18-cv-00163-DWM Document 95 Filed 04/17/20 Page 10 of 14



terms that merely bolster the opinions of Mr. Rogers. See Huawei Techs., Co., Ltd.

v. Samsung Elecs. Co., Ltd., 340 F. Supp. 3d 934, 993−94 (N.D. Cal. 2018).

III.   Katie Huso

       Katie Huso is a licensed Montana attorney with experience in personal

injury and coverage claims. (Doc. 70-1 at 13.) She was United Fire’s coverage

counsel. (Id.) She is expected to testify to the same subject areas as Mr. Rogers

and Mr. Wilson, as well as to the extent of coverage available under High

Country’s policy. (Id. at 14.) Given the narrow issues remaining in the case, only

her valuation opinion is relevant. High Country argues that it is improper

“bolstering” and deficient under Rule 702 and Daubert because Ms. Huso simply

changed her tune regarding settlement after speaking to Mr. Rogers.

       Ms. Huso stated in her deposition that she believed the underlying claims

were worth at least $3 million but was reluctant to assign a specific dollar value.

(Doc. 66-13 at 74–75.) 2 High Country is correct, however, that neither her

disclosure nor her deposition provides a basis for her valuation of the claim. Nor

does it appear that she provided a contemporaneous valuation. Nevertheless, Ms.

Huso provides necessary factual background for how United Fire processes claims




2
 High Country’s characterization of Ms. Huso’s testimony is not quite accurate.
(See Doc. 70 at 26.)
                                       10
      Case 9:18-cv-00163-DWM Document 95 Filed 04/17/20 Page 11 of 14



such as the one at issue here. Her fact testimony regarding her actions in this case,

as well as who she spoke to and why, is permitted.

IV.   Additional Hybrid Experts

      Finally, United Fire’s hybrid disclosure generally states:

      Additional Hybrid Witnesses
      There are numerous fact witnesses who may provide opinion testimony
      in this case, including A. Clifford Edwards, Christopher Edwards, John
      Edwards, Mary Farjadi, Neal Scharmer, and other representatives of
      United Fire who formed opinions as to High Country’s liability, the
      reasonable settlement value of the [the third-party claims], and United
      Fire’s duties under Montana law. United Fire believes that the opinions
      that will be expressed by these witnesses are contained in the
      documents that have or will be produced in this case in discovery.

(Doc. 70-1 at 19−20.) These witnesses include the plaintiffs’ attorneys in the

underlying matter and United Fire employees. High Country seeks to exclude any

such testimony on the grounds that this is not an actual disclosure. High Country

is correct. Even assuming the short summary identifies the subject matter of the

purported testimony, it does not include “a summary of the facts and opinions to

which the witness is expected to testify.” Fed. R. Civ. P. 26(a)(2)(C)(ii). It is not

sufficient to merely reference other, unidentified discovery documents. Ibey v.

Trinity Universal Ins. Co., 2013 WL 4433796, at *3 (D. Mont. Aug. 16, 2013).

And, because United Fire unpersuasively maintains that its disclosure is adequate

given the other discovery in this case, there is no basis to conclude the inadequate

disclosure is harmless. See Yeti by Molly, Ltd., 259 F.3d at 1106 (placing the

                                          11
       Case 9:18-cv-00163-DWM Document 95 Filed 04/17/20 Page 12 of 14



burden of proving harmlessness on the party facing sanctions). Nonetheless, these

witnesses are permitted to testify as fact witnesses to matters limited to what they

did and why they did it.

V.    Gary Zadick

      High Country also challenges a retained expert, attorney Gary Zadick. (Doc.

70-2.) Similar to the hybrid witnesses above, Zadick is an experienced insurance

civil litigation attorney. (Id. at 3−6.) His opinions relate to an insurer’s duties to

its insured, as well as the potential settlement value of third-party claims. (Id. at

8−23.) “The purpose of the detailed and specific disclosure requirements of Rule

26(a)(2)(B) is to provide full information so the parties can prepare for effective

and efficient discovery[.]” Wilderness Dev., LLC v. Hash, 2009 WL 564224, *5

(D. Mont. Mar. 5, 2009). Thus, an expert report should include both the

“substance” of the expert’s testimony and the reasons for it. Id. “The report

should offer the ‘how and why’ of the results, not mere conclusions.” Id. (internal

quotation marks omitted). “Bald conclusions of an expert witness, or brief

statements of ultimate conclusions with no explanation of the basis and reasons

therefore, or the absence of a statement of how the facts support the conclusions,

do not satisfy the Rule 26(a)(2)(B) requirements.” Id. High Country argues that

Mr. Zadick’s report lacks the “how” and the “why.” (Doc. 70 at 29.)



                                           12
      Case 9:18-cv-00163-DWM Document 95 Filed 04/17/20 Page 13 of 14



      The format and content of Mr. Zadick’s disclosure is unique. After a brief

factual section (that includes some opinion statements), his opinions are outlined in

the “answers” to a series of “questions.” Of the roughly 22 opinions proffered in

this manner, only opinions 6 and 7 are relevant to the valuation issue. (Doc. 70-2

at 19−21.) While High County is correct that these opinions are somewhat

conclusory, Mr. Zadick adequately presents his valuation process earlier in his

report. (Id. at 12.) High Country’s challenges to Mr. Zadick’s analytical

framework are better addressed on cross-examination.

      Nor is High Country’s improper supplementation argument compelling.

United Fire disclosed a rebuttal report for Mr. Zadick on October 30, 2019. (Doc.

85-1.) Rebuttal reports are limited to evidence “intended solely to contradict or

rebut evidence on the same subject matter identified by another party” in an expert

report. Fed. R. Civ. P. 26(a)(2)(D)(ii). Here, Mr. Zadick explains that insurers

must evaluate claims based on their investigation and the information provided by

the injured party’s counsel. (Doc. 85-1 at 8−12.) He addresses the relevant

considerations and explains why some facts are speculative and others are

determinative. (See id. at 11.) But Mr. Zadick also specifically states his

disagreement with High Country’s experts regarding the ability to predict damage

amounts and what types of considerations play a role in lowering or increasing

total calculations. (See id. at 9−11.) His opinions are appropriately “rebuttal.”

                                         13
      Case 9:18-cv-00163-DWM Document 95 Filed 04/17/20 Page 14 of 14



                                   CONCLUSION

      IT IS ORDERED that High County’s motion (Doc. 69) is GRANTED

insofar as Ms. Huso and the “Additional Hybrid Witnesses” are limited to

providing fact testimony at trial. The motion is DENIED in all other respects.

      DATED this    17th   day of April, 2020.



                                                               16:21 PM
                                      ___________________________
                                      Donald W. Molloy, District Judge
                                      United States District Court




                                        14
